Supreme Court of Florida
                              ____________

                            No. SC19-1536
                             ____________


   ADVISORY OPINION TO THE ATTORNEY GENERAL RE:
REGULATE MARIJUANA IN A MANNER SIMILAR TO ALCOHOL
TO ESTABLISH AGE, LICENSING, AND OTHER RESTRICTIONS.

                             June 17, 2021

PER CURIAM.

     The Attorney General of Florida has requested this Court’s

opinion concerning the validity of an initiative petition circulated

pursuant to article XI, section 3 of the Florida Constitution. We

have jurisdiction, see art. IV, § 10, art. V, § 3(b)(10), Fla. Const.,

and conclude that because the ballot summary is affirmatively

misleading, the proposed initiative should not be placed on the

ballot.

                            BACKGROUND

     On September 11, 2019, the Attorney General petitioned this

Court for an advisory opinion regarding the validity of an initiative
petition sponsored by Sensible Florida, Inc. (the Sponsor) and titled

“Regulate Marijuana in a Manner Similar to Alcohol to Establish

Age, Licensing, and Other Restrictions.” The Attorney General asks

whether the proposed amendment complies with the single-subject

requirement of article XI, section 3 of the Florida Constitution, and

whether the ballot title and summary comply with the clarity

requirements of section 101.161(1), Florida Statutes (2020). The

Attorney General submitted a brief opposing the initiative petition.

Opposing briefs were also submitted by: (1) the Florida House of

Representatives; and (2) the Florida Chamber of Commerce, the

Drug Free America Foundation, the National Drug-Free Workplace

Alliance, and Save Our Society from Drugs. The Sponsor filed a

brief in support of the initiative petition. And oral argument was

held on February 4, 2020.

                 Text of the Proposed Amendment

     The proposed amendment, which claims it would add a new

section 29 to article X of the Florida Constitution, 1 reads as follows:



      1. Article X, section 29 of the Florida Constitution already
exists and addresses medical marijuana. The proposed amendment
at issue here was drafted before section 29 was added to article X.


                                  -2-
ARTICLE X, SECTION 29. Florida Cannabis Act —

(a) Purpose and findings.
      (1) Short title. On the effective date of this
      amendment, it shall be known as the “Florida
      Cannabis Act.”
      (2) In the interest of the efficient use of law
      enforcement resources, enhancing revenue for
      public purposes, and individual freedom, the people
      of the State of Florida find and declare that the use
      of cannabis should be legal for persons twenty-one
      years of age or older.
      (3) In the interest of the health and public safety of
      our citizenry, the people of the State of Florida
      further find and declare cannabis should be
      regulated in a manner similar to alcohol so that:
            a. Consumers will have to show proof of age
            before purchasing cannabis;
            b. Selling, distributing, or transferring
            cannabis to minors under the age of twenty-
            one shall remain illegal;
            c. Driving while impaired under the influence
            of cannabis shall remain illegal;
            d. Only legitimate, taxpaying business people
            will conduct sales of cannabis; and
            e. Cannabis sold in this state will be labeled
            and subject to additional regulations to ensure
            consumers are informed and protected.
      (4) The people of the State of Florida further find
      and declare it is necessary to ensure consistency
      and fairness in the application of this section
      throughout the state and that, therefore, the
      matters addressed by this section are, except as
      specified herein, matters of statewide concern.
(b) Definitions. As used in this section, unless the
context otherwise requires:
      (1) “Applicant” means an individual person or any
      form of business that applies for a license to operate
      a cannabis establishment. Any person or business


                           -3-
entity may hold multiple licenses, providing each
license be applied for and renewed individually and
independently of any other license.
(2) “Business entity” means any form of business
operation recognized under Florida law, including
partnership that is registered to do business in
Florida prior to filing for a license to operate a
cannabis establishment.
(3) “Cannabis” means all parts of the plant of the
genus Cannabis, as defined in s. 893.02(3), Florida
Statutes (2016). Nothing in this definition or this
section shall be deemed to permit or prohibit the
cultivation of the plant of the genus Cannabis as a
raw material for use of its fiber or pectin, or its
structural polymers (the polysaccharides cellulose
and hemicelluloses and the aromatic polymer lignin)
for any industrial purpose, including the
preparation of functionalized textiles, or for any
purpose other than human consumption.
(4) “Cannabis cultivation facility” means an entity
licensed to cultivate, prepare, and package cannabis
and sell cannabis to retail cannabis stores, to
cannabis product manufacturing facilities, and to
other cannabis cultivation facilities, but not to
consumers.
(5) “Cannabis establishment” means a cannabis
cultivation facility, a cannabis testing facility, a
cannabis product manufacturing facility, or a retail
cannabis store.
(6) “Cannabis plant” means a plant, including, but
not limited to, a seedling or cutting. To determine if
a piece or part of a cannabis plant severed from the
cannabis plant is itself a cannabis plant, the
severed piece or part must have some readily
observable evidence of root formation, such as root
hairs. Callous tissue is not readily observable
evidence of root formation. The viability and sex of
a plant and the fact that the plant may or may not



                      -4-
be a dead harvested plant are not relevant in
determining if the plant is a cannabis plant.
(7) “Cannabis product manufacturing facility”
means an entity licensed to purchase cannabis;
manufacture, prepare, and package cannabis
products; and sell cannabis and cannabis products
to other cannabis product manufacturing facilities
and to retail cannabis stores, but not to consumers.
(8) “Cannabis products” means concentrated
cannabis products and cannabis products that are
comprised of cannabis and other ingredients
intended for human consumption or human topical
application, including but not limited to, edible
products, infused products, ointments, and
tinctures.
(9) “Cannabis testing facility” means an entity
licensed to analyze and certify the safety and
potency of cannabis.
(10) “Consumer” means a person twenty-one years
of age or older who purchases cannabis or cannabis
products for personal use by persons twenty-one
years of age or older, but not for resale to others.
Consumer does not include any form of business
entity, partnership, or incorporation.
(11) “Corporation” means any form of business
entity, partnership, joint venture, limited liability
company, cooperative, or other manner of
incorporation.
(12) “County” means a political subdivision of the
state established pursuant to s. 1, Art. VIII of the
State Constitution.
(13) “Department” means the Florida Department of
Business & Professional Regulation or its successor
agency.
(14) “Florida Cannabis Act” means this section of
the Florida Constitution, and as may be codified.
(15) “Municipality” means a municipality created
under general or special law or recognized pursuant
to s. 2 or s. 6, Art. VIII of the State Constitution.


                     -5-
      (16) “Retail cannabis store” means an entity
      licensed to purchase cannabis from cannabis
      cultivation facilities and cannabis products from
      cannabis product manufacturing facilities and to
      sell cannabis and cannabis products to consumers.
(c) Personal use of cannabis. Notwithstanding any other
provision of law, the following acts are not unlawful and
shall not be an offense under Florida law or the law of
any county or municipality within Florida or be a basis
for seizure or forfeiture of assets under Florida law for
persons twenty-one years of age or older. These are
minimum quantities, subject to increase by state, county,
or municipal legislation, but not subject to decrease:
      (1) Possessing, using, displaying, purchasing, or
      transporting cannabis, and cannabis products in
      quantities reasonably indicative of personal use or
      for use by household members;
      (2) Growing six mature flowering cannabis plants
      per household member twenty-one years of age or
      older and possessing the harvest therefrom,
      provided the growing takes place indoors or in a
      locked greenhouse and the cannabis grown is not
      made available for sale; outdoor growing for
      personal consumption is not herein permitted
      statewide, but may be permitted locally if approved
      by legislation created at the county or municipal
      level; nothing in this subsection shall prevent the
      state legislature from creating laws that permit
      outdoor growing for personal consumption;
      (3) Transfer of one ounce or less of cannabis without
      remuneration to a person who is twenty-one years
      of age or older;
      (4) Allowing or restricting consumption of cannabis
      within a private business establishment or on its
      premises consistent with this section; or
      (5) Assisting another person who is twenty-one
      years of age or older in any of the acts described in
      paragraphs (1) through (5) of this subsection.



                           -6-
(d) Lawful operation of cannabis establishment.
Notwithstanding any other provision of law, the following
acts are not unlawful and shall not be an offense under
Florida law or be a basis for seizure or forfeiture of assets
under Florida law for persons twenty-one years of age or
older:
      (1) Possessing, displaying, or transporting cannabis
      or cannabis products; purchase of cannabis from a
      cannabis cultivation facility; purchase of cannabis
      or cannabis products from a cannabis product
      manufacturing facility; or sale of cannabis or
      cannabis product to consumers, if the person
      conducting the activities described in this
      subsection has obtained a current, valid license to
      operate a retail cannabis store or is acting in his or
      her capacity as an owner, employee or agent of a
      licensed retail cannabis store;
      (2) Cultivating, harvesting, processing, packaging,
      transporting, displaying, or possessing cannabis;
      delivery or transfer of cannabis to a cannabis
      testing facility; selling cannabis to a cannabis
      cultivation facility, a cannabis product
      manufacturing facility, or a retail cannabis store; or
      the purchase of cannabis from a cannabis
      cultivation facility, if the person conducting the
      activities described in this subsection has obtained
      a current, valid license to operate a cannabis
      cultivation facility or is acting in his or her capacity
      as an owner, employee, or agent of a licensed
      cannabis cultivation facility;
      (3) Packaging, processing, transporting,
      manufacturing, displaying, or possessing cannabis
      or cannabis products; delivery or transfer of
      cannabis or cannabis products to a cannabis
      testing facility; selling cannabis or cannabis
      products to a retail cannabis store or a cannabis
      product manufacturing facility; the purchase of
      cannabis from a cannabis cultivation facility; or the
      purchase of cannabis or cannabis products from a


                            -7-
      cannabis product manufacturing facility, if the
      person conducting the activities described in this
      subsection has a current, valid license to operate a
      cannabis product manufacturing facility or is acting
      in his or her capacity as an owner, employee, or
      agent of a licensed cannabis product manufacturing
      facility;
      (4) Possessing, cultivating, processing, repackaging,
      storing, transporting, displaying, transferring or
      delivering cannabis or cannabis products in
      connection with testing activities, if the person has
      obtained a current, valid license to operate a
      cannabis testing facility or is acting in his or her
      capacity as an owner, employee, or agent of a
      licensed cannabis testing facility; or
      (5) Leasing or otherwise allowing the use of property
      owned, occupied or controlled by any person,
      corporation or other entity for any of the activities
      conducted lawfully in accordance with paragraphs
      (1) through (5) of this subsection.
(e) Regulation of cannabis.
      (1) No later than 6 months from the effective date,
      the department shall adopt regulations necessary
      for implementation of this section to include:
             a. Procedures for the issuance, renewal,
             suspension, and revocation of a license to
             operate a cannabis establishment, with such
             procedures subject to all requirements of s.
             120.54, Florida Statutes (2016) or as
             amended;
             b. Any license issued to an individual person
             shall only be issued to a person of good moral
             character who is not less than twenty-one
             years of age and who has resided in the United
             States for the preceding five years and who has
             been a U.S. citizen for the preceding five years
             or has established lawful permanent residence
             in the United States for the preceding five
             years as evidenced by a “Green Card” and has


                            -8-
resided in the United States for the preceding
five years.
c. Any license issued to a business entity shall
only be issued to a business entity of which all
directors of a corporate applicant, members of
a limited liability applicant, partners of a
partnership applicant, or joint venturors of a
joint venture applicant are of good moral
character, are not less than twenty-one years
of age, and at least 75% thereof have resided
in the United States for the preceding five
years and have been a U.S. citizen for the
preceding five years or have established lawful
permanent residence in the United States for
the preceding five years as evidenced by a
“Green Card” and have resided in the United
States for the preceding five years;
d. That in the case of an individual applicant,
any license shall be issued only to a person
who has been domiciled in the State of Florida
for at least 6 months immediately prior to
applying;
e. That in the case of a business entity
applicant, any license shall be issued only to
business entities that can show at least 25% of
the directors, members, partners, or joint
venturor applicants have been domiciled in the
State of Florida for at least 6 months
immediately prior to applying;
f. That no license under this section shall be
issued to any person, director, member,
partner, or joint venturor who has been
convicted of a felony offense, except that [sic] if
the licensing authority determines that the
applicant or licensee is otherwise suitable to be
issued a license and granting the license would
not compromise public safety. In making this
determination the licensing authority shall
conduct a thorough review of the nature of the


                 -9-
crime, conviction, circumstances, and evidence
of rehabilitation of the applicant, and shall
evaluate the suitability of the applicant or
licensee to be issued a license based on the
evidence found through the review. In
determining which offenses are substantially
related to the qualifications, functions, or
duties of the business or profession for which
the application is made, the licensing authority
shall include any felony conviction.
g. In the case of a business entity applicant,
the requirements stated in this subsection
shall apply to each and every director,
member, partner, or joint venturor in a
business entity, but not to persons that are
solely investors or owners; and
h. The department may suspend or revoke a
license under this section, or may refuse to
issue a license under this section to:
      1. Any person, firm, or corporation the
      license of which under this section has
      been revoked or has been abandoned
      after written notice that revocation or
      suspension proceedings had been or
      would be brought against the license;
      2. Any corporation if an officer or director
      of the corporation has had her or his
      license under this section revoked or has
      abandoned her or his license after written
      notice that revocation or suspension
      proceedings had been or would be
      brought against her or his license; or
      3. Any person who is or has been an
      officer or director of a corporation, or who
      directly or indirectly closely held an
      ownership interest in a corporation, the
      license of which has been revoked
      or abandoned after written notice that
      revocation or suspension proceedings had


                - 10 -
            been or would be brought against the
            license.
      i. Security requirements for cannabis
      establishments;
      j. Requirements to prevent the sale or
      diversion of cannabis and cannabis products
      to persons under the age of twenty-one;
      k. Labeling and packaging requirements for
      cannabis and cannabis products sold or
      distributed by a cannabis establishment;
      1. Health and safety regulations and standards
      for the manufacture and testing of cannabis
      products and the cultivation of cannabis;
      m. Guidelines on the advertising and display of
      cannabis and cannabis products; and
      n. Civil penalties for the failure to comply with
      regulations made pursuant to this section.
(2) In order to protect consumer privacy, the
department shall not require a consumer to provide
a retail cannabis store with personal information
other than government-issued identification to
determine the consumer’s age, and a retail cannabis
store shall not be required to acquire and record
personal information about consumers other than
information typically acquired in a financial
transaction conducted at a retail liquor store.
(3) Nothing contained in this section shall be
construed to create nor in any way limit any taxing
authority to make, collect, administer, enforce or
distribute any tax levy relating to this section under
any taxing authority’s power to tax authorized by
the constitution or the laws of this state.
(4) No later than 6 months from the effective date,
each county or municipality shall enact an
ordinance or regulation specifying the entity within
the county or municipality responsible for
processing applications submitted for a license to
operate a cannabis establishment within the
boundaries of the county or municipality and for the


                     - 11 -
issuance of any such license should the issuance by
the county or municipality become necessary
because of a failure by the department to adopt
regulations pursuant to subsection (e)(1) or failure
by the department to process a license application
in accordance with subsection (e)(6).
(5) A county or municipality may enact ordinances
or regulations not in conflict with this section or
state regulations or legislation.
      a. Governing the time, place, manner, and
      number of cannabis establishment operations;
      b. Establishing procedures for the issuance,
      suspension, and revocation of a license issued
      by the county or municipality in accordance
      with subsections (e)(7) or (e)(8), such
      procedures to be subject to all requirements of
      s. 120.54, Florida Statutes (2016) or as
      amended; and
      c. Establishing civil penalties for violation of an
      ordinance or regulation governing the time,
      place, and manner of a cannabis
      establishment that may operate in such
      county or municipality, whether licensed by
      the state, a county or municipality.
(6) Each application for an annual license to operate
a cannabis establishment shall be submitted to the
department. The department shall:
      a. Begin accepting and processing applications
      6 months from the effective date;
      b. Upon request by the county or municipality,
      immediately forward a copy of each application
      to the county in which the applicant desires to
      operate;
      c. Issue an annual license to the applicant
      between forty-five and ninety days after receipt
      of an application unless the department finds
      the applicant is not in compliance with
      regulations enacted pursuant to subsection
      (e)(1) or the department is notified by the


                      - 12 -
       relevant county or municipality that the
       applicant is not in compliance with subsection
       (e)(5) in effect at the time of application,
       provided, where a county or municipality has
       enacted a numerical limit on the number of
       cannabis establishments and a greater
       number of applicants seek licensing, the
       department shall solicit and consider input
       from the county or municipality as to the
       county or municipality’s preference for
       licensure; and
       d. Upon denial of an application, notify the
       applicant in writing of the specific reason for
       its denial.
(7) If the department does not issue a license to an
applicant within ninety days of receipt of the
application filed in accordance with subsection (e)(6)
and does not notify the applicant of the specific
reason for its denial, or the specific reason as to
why the applicant is not in compliance with
regulations enacted pursuant to subsection (e)(1), in
writing, within such time period, the applicant may
resubmit the application directly to the county or
municipality, pursuant to subsection (e)(5), and the
county or municipality may issue an annual license
to the applicant. A county or municipality issuing a
license to an applicant shall do so within ninety
days of receipt of the resubmitted application unless
the county or municipality finds and notifies the
applicant that the applicant is not in compliance
with ordinances and regulations made pursuant to
subsection (e)(5) in effect at the time the application
is resubmitted. The county or municipality shall
notify the department if an annual license has been
issued to the applicant. A license issued by a
county or municipality in accordance with this
subsection shall have the same force and effect as a
license issued by the department in accordance
with subsection (e)(6). A subsequent or renewed


                     - 13 -
license may be issued under this subsection on an
annual basis only upon resubmission to the county
or municipality of a new application submitted to
the department pursuant to subsection (e)(6), if the
department does not issue a license to an applicant
within ninety days of receipt of the application for a
subsequent or renewed annual license filed in
accordance with subsection (e)(6) and does not
notify the applicant of the specific reason for its
denial, or the specific reason as to why the
applicant is not in compliance with regulations
enacted pursuant to subsection (e)(1), in writing,
within such time period. Nothing in this subsection
shall limit such relief as may be available to an
aggrieved party under ss. 120.56, 120.565,
120.569, 120.57, 120.573, or 120.574, Florida
Statutes (2016) or as amended.
(8) If the department does not adopt regulations in
accordance with subsection (e)(1), an applicant may
submit an application directly to a county or
municipality after 6 months from the effective date,
and the county or municipality may issue an
annual license to the applicant. A county or
municipality issuing a license to an applicant shall
do so within ninety days of receipt of the
application, unless it finds and notifies the
applicant that the applicant is not in compliance
with ordinances and regulations made pursuant to
subsection (e)(5) in effect at the time of application,
and shall notify the department if an annual license
has been issued to the applicant. A license issued
by a county or municipality in accordance with this
subsection shall have the same force and effect as a
license issued by the department in accordance
with subsection (e)(6). A subsequent or renewed
license may be issued under this subsection on an
annual basis if the department has not adopted
regulations in accordance with subsection (e)(1) at
least ninety days prior to the date upon which such


                      - 14 -
      subsequent or renewed license would be effective or
      if the department has adopted regulations pursuant
      to subsection (e)(1) but has not, at least ninety days
      after the adoption of such regulations, issued the
      license pursuant to subsection (e)(6) and has not
      notified the applicant, in writing, of the specific
      reason for its denial.
      (9) A county or municipality may prohibit the
      licensing of a cannabis establishment whether
      licensed by the department, county or municipality,
      providing the prohibition is approved by a vote of
      the electorate in a general election during an even
      numbered year. Grandfather clause.—If any county
      or municipality prohibits the licensing of any
      cannabis establishment under this subsection, any
      license issued prior to the effective date of any such
      county or municipal prohibition shall continue in
      full force, be subject to renewal, and in no way be
      affected by any post-licensing prohibition enacted
      under this subsection.
(f) Employers, driving, minors, control of property, and
federal law.
      (1) Nothing in this section is intended to require an
      employer to permit or accommodate the use,
      consumption, possession, transfer, display,
      transportation, sale, or growing of cannabis in the
      workplace or to affect or repeal the ability of
      employers to have policies restricting the use of
      cannabis by employees during work hours.
      (2) Nothing in this section is intended to allow
      driving while impaired by cannabis, nor shall this
      section prevent the state from criminal penalties
      pursuant to s. 316.193, Florida Statutes (2016) or
      as amended.
      (3) Nothing in this section is intended to permit the
      transfer of cannabis, with or without remuneration,
      to a person under the age of twenty-one or to allow
      a person under the age of twenty-one to purchase,
      possess, use, transport, grow, or consume


                           - 15 -
      cannabis, except as otherwise permitted under state
      law or the Florida Constitution.
      (4) Nothing in this section shall prohibit a person,
      employer, corporation or any other entity who
      occupies, owns or controls a residency or detention
      facility, whether public or private, when residence
      or detention is incidental to the provision of
      medical, geriatric, educational, counseling,
      rehabilitation, correctional, or similar services;
      transient occupancy in a hotel, condominium,
      motel, rooming house, or similar public lodging, or
      transient occupancy in a mobile home park;
      occupancy by a holder of a proprietary lease in a
      cooperative apartment; or occupancy by an owner of
      a condominium unit from prohibiting or otherwise
      regulating the possession, consumption, use,
      display, transfer, distribution, sale, transportation,
      or growing of cannabis on or in that property.
      (5) Nothing in this section purports to give
      immunity under federal law for possession,
      consumption, use, display, transfer, distribution,
      sale, transportation, or growing of cannabis.
(g) The Florida Cannabis Act’s effect on other Florida laws
relating to cannabis or marijuana.
      (1) Nothing in this section shall be construed to
      affect or repeal s. 112.0455, Florida Statutes (2016)
      (Drug-Free Workplace Act) except as stated herein.
      (2) Nothing in this section shall be construed to
      affect or repeal s. 327.38, Florida Statutes (2016)
      (use of water skis, aquaplane, or similar device from
      a vessel while under the influence of marijuana).
      (3) Nothing in this section shall be construed to
      limit or extend any privilege, right, or duty on the
      part of medical cannabis dispensing organizations,
      qualified patients, physicians, caregivers or any
      other persons, entities, or activities governed by
      Florida’s Compassionate Use of low-THC Cannabis
      Act, s. 381.986 et seq., Florida Statutes (2016) or as
      amended.


                           - 16 -
      (4) The Florida Legislature shall, no later than 6
      months from the effective date, revise s.
      775.087(2)(a)1(q), Florida Statutes (2016) (actual
      possession of a firearm or destructive device) to
      qualify the word “cannabis” to accommodate
      possession consistent with this section.
      (5) The Florida Legislature shall, no later than 6
      months from the effective date, revise s.
      775.087(3)(a)1(r), Florida Statutes (2016) or as
      amended (actual possession of a semiautomatic
      firearm and its high capacity detachable box
      magazine, or a machine gun) to qualify the word
      “cannabis” to accommodate possession consistent
      with this section.
      (6) The Florida Legislature shall, no later than 6
      months from the effective date, revise s.
      812.14(6)(b), Florida Statutes (2016) or as amended
      (use of utility services to grow marijuana indoors) to
      accommodate use of utility services consistent with
      this section.
      (7) The Florida Legislature shall, no later than 6
      months from the effective date, revise ss. 893.145-
      893.147, Florida Statutes (2016) or as amended, to
      qualify the definition of “drug paraphernalia,” the
      determination of paraphernalia, and the use,
      possession, manufacture, delivery, transportation,
      advertisement, or retail sale of drug paraphernalia
      consistent with this section, and shall otherwise
      revise, Chapter 893, Florida Statutes (2016) (drug
      abuse prevention and control) as needed to qualify
      and quantify cannabis possession and use
      consistent with this section.
(h) Self-executing, severability, conflicting provisions. All
provisions of this section are self-executing except as
specified herein. All provisions of this section are
severable, and, except where otherwise indicated in the
text, shall supersede conflicting state statutory, local
charter, ordinance, or resolution, and other state and
local provisions.


                           - 17 -
     (i) Effective date. Except as otherwise provided herein, all
     provisions of this proposed amendment shall be effective
     as an amendment to the Constitution of the State of
     Florida on the first Tuesday after the first Monday in
     January following the election.

                     Ballot Title and Summary

     The ballot title for the proposed amendment is: “Regulate

Marijuana in a Manner Similar to Alcohol to Establish Age,

Licensing, and Other Restrictions.” The ballot summary states:

     Regulates marijuana (hereinafter “cannabis”) for limited
     use and growing by persons twenty-one years of age or
     older. State shall adopt regulations to issue, renew,
     suspend, and revoke licenses for cannabis cultivation,
     product manufacturing, testing and retail facilities. Local
     governments may regulate facilities’ time, place and
     manner and, if state fails to timely act, may license
     facilities. Does not affect compassionate use of low-THC
     cannabis, nor immunize federal law violations.

                              ANALYSIS

                         Standard of Review

     Ordinarily, this Court’s review of the validity of an initiative

petition “is limited to two issues: (1) whether the amendment

violates the single-subject requirement of article XI, section 3 of the

Florida Constitution, and (2) whether the ballot title and summary

violate the requirements of section 101.161(1), Florida Statutes.”

Advisory Op. to Att’y Gen. re Indep. Nonpartisan Comm’n to


                                 - 18 -
Apportion Legis. & Cong. Dists. Which Replaces Apportionment by

Legislature, 926 So. 2d 1218, 1223 (Fla. 2006). 2 We “appl[y] a

deferential standard of review.” Advisory Op. to Att’y Gen. re Use of

Marijuana for Certain Med. Conditions, 132 So. 3d 786, 794 (Fla.

2014) (Medical Marijuana I). We invalidate a proposal only if it is

shown to be “clearly and conclusively defective.” Advisory Op. to

Att’y Gen. re Amendment to Bar Gov’t from Treating People

Differently Based on Race in Pub. Educ., 778 So. 2d 888, 891 (Fla.

2000).

     Here, we conclude that the initiative petition meets the “high

threshold” of being “clearly and conclusively defective.” Advisory

Op. to Att’y Gen. re Limits or Prevents Barriers to Local Solar Elec.

Supply, 177 So. 3d 235, 246 (Fla. 2015). Specifically, the ballot

summary is affirmatively misleading and thus fails to comply with

section 101.161.




      2. Recent legislation amended existing statutes to among
other things expand the scope of this Court’s review of initiative
petitions to include “whether the proposed amendment is facially
invalid under the United States Constitution.” Ch. 2020-15, § 2,
Laws of Fla. We have not been asked to, nor do we, address that
legislation in this case.


                                 - 19 -
                 Section 101.161, Florida Statutes

     Section 101.161(1) sets forth certain clarity requirements for

ballot titles and summaries. The ballot summary for an initiative

petition is limited to seventy-five words, must “be printed in clear

and unambiguous language on the ballot,” and “shall be an

explanatory statement . . . of the chief purpose of the measure.”

§ 101.161(1), Fla. Stat. The ballot title is limited to fifteen words

and “shall consist of a caption . . . by which the measure is

commonly referred to or spoken of.” Id. “The purpose of these

[statutory] requirements is ‘to provide fair notice of the content of

the proposed amendment so that the voter will not be misled as to

its purpose, and can cast an intelligent and informed ballot.’ ”

Advisory Op. to Att’y Gen. re Use of Marijuana for Debilitating Med.

Conditions, 181 So. 3d 471, 478 (Fla. 2015) (Medical Marijuana II)

(quoting Advisory Op. to Att’y Gen. re Term Limits Pledge, 718 So. 2d

798, 803 (Fla. 1998)). In determining whether the statutory

requirements are satisfied, we “consider two questions: (1) whether

the ballot title and summary, in clear and unambiguous language,

fairly inform the voters of the chief purpose of the amendment; and

(2) whether the language of the ballot title and summary, as written,


                                 - 20 -
will be affirmatively misleading to voters.” Medical Marijuana I, 132

So. 3d at 797.

     Here, we address only one of the issues raised by the

opponents of the measure—an issue that is clearly dispositive.

Namely, the opponents take issue with the language in the ballot

summary that states the proposed amendment would regulate

marijuana “for limited use and growing by persons twenty-one years

of age or older.” They contend that the text of the proposed

amendment itself does not limit the personal “use” of marijuana

and that the ballot summary therefore affirmatively misleads voters.

We agree.

     The ballot summary plainly tells voters that the proposed

amendment “limit[s]” the personal use—i.e., consumption—of

recreational marijuana by age-eligible persons. But the proposed

amendment itself does not do so. The relevant provision in the

proposed amendment is section (c), titled “Personal use of

cannabis.” That section provides in part that it shall not be

unlawful for an age-eligible person to engage in certain acts

including “using . . . cannabis, and cannabis products in quantities

reasonably indicative of personal use or for use by household


                                - 21 -
members.” Even if this language, when viewed in isolation, could

somehow be argued to establish a limitation on personal use in an

amount equal to a “quantit[y] reasonably indicative of personal use

or for use by household members,” any such argument is

undermined by the fact that the same section of the proposed

amendment further provides that the enumerated quantities “are

minimum quantities, subject to increase by state, county, or

municipal legislation, but not subject to decrease.” In other words,

the proposed amendment establishes a quantity floor below which

an age-eligible person cannot be prosecuted, while at the same time

authorizing the state and local governments to permit unlimited

personal use of recreational marijuana. And although other

sections of the proposed amendment leave open the possibility that,

for example, businesses might decide to limit or prohibit the use of

marijuana on their property, the proposed amendment itself does

not limit the use of marijuana. But the ballot summary tells voters

otherwise.

     A ballot title and summary “need not explain every detail or

ramification of the proposed amendment.” Advisory Op. to Att’y

Gen. re Prohibiting Pub. Funding of Political Candidates’ Campaigns,


                               - 22 -
693 So. 2d 972, 975 (Fla. 1997). But they nevertheless “must be

accurate.” Advisory Op. to Att’y Gen. re Protect People, Especially

Youth, from Addiction, Disease, & Other Health Hazards of Using

Tobacco, 926 So. 2d 1186, 1194 (Fla. 2006). As we have stated, “[a]

proposed amendment must be removed from the ballot when the

summary does not accurately describe the scope of the text of the

amendment, because it has failed in its purpose.” Detzner v.

League of Women Voters of Fla., 256 So. 3d 803, 808 (Fla. 2018).

The ballot summary here is not accurate. It falsely tells voters that

the proposed amendment limits the use of recreational marijuana.

Because the proposed amendment itself “does no such thing,” it

should not be placed on the ballot. See Advisory Op. to Att’y Gen. re

Right to Competitive Energy Mkt. for Customers of Inv’r-Owned Utils.,

287 So. 3d 1256, 1260-61 (Fla. 2020) (concluding that the ballot

summary was affirmatively misleading for “tell[ing] voters that the

proposed amendment grants a personal right to ‘sell electricity,’

when in fact the amendment does no such thing”).

     The Sponsor offers only a feeble argument in defense of the

“limited use” language. The Sponsor begins by reasoning that

“ ‘limited’ means not unlimited.” By that logic, we should read the


                                - 23 -
ballot summary as follows: “Regulates marijuana . . . for the not

unlimited use . . . by persons twenty-one years of age or older.” But

even if we were to read the summary in this absurd manner, it

would not change the fact that the proposed amendment itself does

not limit personal use to some less-than-unlimited amount. In

other words, it would be more accurate if the summary stated:

“Regulates marijuana . . . for the potentially unlimited use . . . by

persons twenty-one years of age or older.” The summary instead

misleadingly tells voters that the proposed amendment limits the

use of marijuana.

     The remainder of the Sponsor’s reasoning is as follows:

     Unlike the purchase of other agricultural products,
     adult-access to marijuana is subject to an age limit
     (Petition (c) and (c)(5), p. 3); possession limit (Petition
     (c)(1), p. 3); a growing limit (Petition (c)(2), p. 3); a gifting
     limit (Petition (c)(3), p. 3); and limits on the time, place
     and manner of its use (Petition (e)(5)(a) and (c), p. 7).
     Even included in the amendment is the right for counties
     and municipalities to opt out of adult-use cannabis
     licensing completely within their jurisdiction. This can
     be done by setting the limit on adult-use cannabis
     facilities to zero (Petition (e)(9), p. 8).

Even under a deferential standard of review, we cannot adopt this

flawed reasoning. As an initial matter, the initiative’s “age limit” is

clearly not the “limited use” contemplated by the ballot summary.


                                  - 24 -
Indeed, the summary tells voters that the measure will regulate

marijuana “for limited use . . . by persons twenty-one years of age

or older.” The summary thus informs voters that the initiative

imposes use limitations on age-eligible persons, not that the age

limitation is itself a “use” limitation. Secondly, “use” cannot be

synonymous with “possession,” “growing,” or “gifting.” Indeed, the

initiative separately addresses those activities. And lastly, the

Sponsor’s assertion that sections (e)(5)a. and (e)(5)c. of the initiative

impose “limits on the time, place and manner of [marijuana] use”

finds no support in the text of those sections. Section (e)(5)a., for

example, contemplates the future enactment of local ordinances or

regulations “[g]overning the time, place, manner, and number of

cannabis establishment operations.” That section thus addresses

commercial facilities, not personal use of marijuana. The Sponsor’s

inability to point to anything in the text of the measure that could

credibly support the “limited use” language in the summary leaves

no doubt that the summary is affirmatively misleading.

                             CONCLUSION

     We conclude that the language in the ballot summary

indicating that the proposed amendment “[r]egulates marijuana . . .


                                 - 25 -
for limited use . . . by persons twenty-one years of age or older” is

affirmatively misleading and fails to comply with section 101.161(1),

Florida Statutes. Accordingly, the proposed amendment should not

be placed on the ballot.

     It is so ordered.

CANADY, C.J., and POLSTON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LAWSON, J., dissents with an opinion, in which LABARGA, J.,
concurs.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LAWSON, J., dissenting.

     I respectfully dissent. I acknowledge that this is a close case

and that the dispositive legal issue here is materially different than

that in Advisory Opinion to the Attorney General re: Adult Use of

Marijuana (Adult Use), 46 Fla. L. Weekly S87 (Fla. Apr. 22, 2021), in

which I also dissented. Although the majority in both cases found

the summaries to be affirmatively misleading, the ballot summary

at issue in Adult Use did not mislead at all with respect to the

change in Florida law that would occur if the amendment had been

adopted. Rather, the majority found that the summary misled by

not explaining that the amendment, if passed, would leave federal


                                 - 26 -
statutes outlawing marijuana use unchanged. See Adult Use, 46

Fla. L. Weekly at S90 (Lawson, J., dissenting). Because our

precedent unequivocally states that it is not “required that a ballot

summary inform voters as to the current state of federal law [nor]

the impact of a proposed state constitutional amendment on federal

statutory law,” Advisory Op. to Att’y Gen. re Use of Marijuana for

Certain Med. Conditions, 132 So. 3d 786, 808 (Fla. 2014), I found

the majority’s decision in Adult Use to be irreconcilable with our

precedent and the laws governing our review of citizen initiative

proposals. See Adult Use, 46 Fla. L. Weekly at S90-92 (Lawson, J.,

dissenting).

     Here, by contrast, the majority properly analyzes the ballot

summary to assure that it accurately describes the change in

Florida law that would occur if the amendment passed.

Furthermore, I agree with the majority that summarizing this

proposed amendment as providing “for limited use and growing” of

marijuana could be viewed as misleading because “use” could

reasonably be understood to mean “consumption” and the

amendment places no limitation on the amount of marijuana that a




                                - 27 -
user could consume, as explained by the majority. See Majority op.

at 21-22.

     However, we must always read the ballot title and summary

together if doing so would affect our legal analysis. See Advisory

Op. to Att’y Gen. re Voluntary Universal Pre–Kindergarten Educ., 824

So. 2d 161, 166 (Fla. 2002) (“[T]he ballot title and summary may

not be read in isolation, but must be read together in determining

whether the ballot information properly informs the voters.”). The

ballot title in this case reads: “Regulate Marijuana in a Manner

Similar to Alcohol to Establish Age, Licensing, and Other

Restrictions.” And the amendment itself details the ways that

marijuana use would be regulated similar to Florida’s current

regulations affecting alcohol use. Therefore, reading the title and

summary together, “limited use” could also be understood as a

reference to the regulations disclosed in the aptly descriptive title.

     Read together in this way, the ballot title and summary do not

disguise the measure “as something else,” Askew v. Firestone, 421

So. 2d 151, 156 (Fla. 1982), or “ ‘hide the ball’ as to the

amendment’s true effect,” Armstrong v. Harris, 773 So. 2d 7, 16

(Fla. 2000), and are not “clearly and conclusively defective,”


                                 - 28 -
Advisory Op. to Att’y Gen. re Right to Treatment & Rehab. for Non-

Violent Drug Offenses, 818 So. 2d 491, 494 (Fla. 2002) (quoting

Floridians Against Casino Takeover v. Let’s Help Florida, 363 So. 2d

337, 339 (Fla. 1978)). See Right to Treatment & Rehab. for Non-

Violent Drug Offenses, 818 So. 2d at 494, 498-99 (“This Court has

no authority to inject itself in the process [by blocking a proposed

amendment from appearing on the ballot], unless the laws

governing the process have been ‘clearly and conclusively’ violated,”

id. at 498-99, thereby rendering the proposal “clearly and

conclusively defective,” id at 494 (quoting Floridians Against Casino

Takeover, 363 So. 2d at 339)). For this reason, I believe that our

constitutional responsibility must be discharged by approving this

measure for placement on the ballot.

LABARGA, J., concurs.

Original Proceeding – Advisory Opinion – Attorney General

Ashley Moody, Attorney General, Amit Agarwal, Solicitor General,
and Jeffrey Paul DeSousa, Chief Deputy Solicitor General,
Tallahassee, Florida,

     for Petitioner

Edward M. Wenger and Mohammad O. Jazil of Hopping Green &
Sams, P.A., Tallahassee, Florida,



                                - 29 -
     for Interested Party, Florida House of Representatives

Jason Gonzalez, Daniel Nordby, Benjamin Gibson, Amber Stoner
Nunnally, and Rachel Procaccini of Shutts & Bowen LLP,
Tallahassee, Florida,

     for Interested Parties, Florida Chamber of Commerce, Drug
     Free America Foundation, National Drug-Free Workplace
     Alliance, and Save Our Society From Drugs

Michael C. Minardi of Minardi Law, Tampa, Florida; and William R.
Wohlsifer of William R. Wohlsifer, PA, Hudson, Florida,

     for Interested Party, Sensible Florida, Inc.




                                - 30 -